Citation Nr: 1743084	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right leg disability, to include a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to July 1974 and from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in his January 2013 VA Form 9 (Appeal to the Board of Veteran's Appeals), the Veteran requested a Board video-conference hearing.  That hearing was scheduled for April 7, 2017.  However, a report of general information reflects that on March 31, 2017, the Veteran contacted the RO and requested that his hearing be cancelled.  He did not request postponement or rescheduling at that time, and has not since then requested that another hearing be scheduled.  Accordingly, the Board finds no further action necessary with regard to the Veteran's original request and will proceed with its adjudication of the appeal.

The Board further notes that also certified for appeal was the issue of entitlement to service connection for an eye condition, which claim was also denied by the RO in its January 2012 rating decision.  Notably, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Upon review of the Veteran's NOD and VA Form 9, the Board concludes that the issue of entitlement to service connection for an eye condition was erroneously certified for appeal.  Indeed, the Veteran's NOD did not express disagreement with the RO's denial of that matter.  Rather, in the NOD, the Veteran stated: "I disagree with the denial of right knee injury."  Further, although the RO included the eye claim in the December 2013 statement of the case (SOC), on his VA Form 9, the Veteran checked the box indicating his desire to appeal only certain issued addressed in the SOC, stating that he wished to appeal the RO's denial of service connection for a right leg injury.  The Board also notes that the Veteran orally expressed his desire with withdraw from appellate consideration the matter of entitlement to service connection for an eye condition.  See March 3, 2017, Statement in Support of Claim.

Given the Veteran's clear expression, and the fact that neither the NOD nor the VA Form 9 can be read as encompassing an appeal of the issue of entitlement to service connection for an eye condition, the Board concludes that that matter is not properly before it as the requirements for filing an appeal of this issue have not been met.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Accordingly, no action on the claim will be taken by the Board as jurisdiction has not been properly established.  Further, the Board finds that any error with regard to the provision of notice potentially required in accordance with 38 C.F.R. § 20.101(d), but not provided, is in this case harmless as it is clear that the Veteran he did not desire to appeal the claim of service connection for an eye condition.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right leg disability, to include his diagnosed disabilities of the right knee, which is the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A right leg disability, to include a right knee disability, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  In the instant case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

With regard to the Veteran's claim of service connection for a right leg/right knee disability, the Veteran contends that he suffered an injury to the right leg as a result of a motor vehicle accident he was involved in in service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the Veteran's service treatment records (STRs) shows that he presented with complaints one time of left knee pain in 1974.  Then, in November 1975, he was involved in a motor vehicle accident while stationed in German.  A treatment entry dated that month shows that he presented with complaints of pain in the back and left shoulder, reporting that he had been involved in a recent car accident.  No complaints of knee or leg pain or injury were noted.  He again presented with complaints of left shoulder pain in December 1975, reporting involvement in a car accident one month prior.  Again, no complaints of knee or leg pain were noted.  On his May 1977 separation report of medical history, the Veteran reported himself as being in fair health.  He indicated having, or having had, swollen or painful joints, but specifically denied having had any trick or locked knee problems.

In August 1977, the Veteran filed a claim for VA disability compensation, seeking service connection for hearing loss and a left shoulder disability.  When examined in December 1977, the Veteran reported that due to an in-service motor vehicle accident, he had injured his left shoulder and back.  He reported that his back pain had disappeared, but that right shoulder symptomatology remained.  No complaints of right knee or leg pain were noted.

Post-service treatment records show that in June 2009, the Veteran presented to a private clinician with complaints of pain and discomfort along the anteromedial joint line of the right knee.  At that time, he reported having injured his knees in a car accident "many years ago."  A magnetic resonance imaging (MRI) scan of the right knee was thereafter conducted, the results of which were interpreted to reveal a medial meniscal tear to the posterior horn and anterior horn medical meniscus degeneration with a subchondral cyst.

The Veteran claimed service connection for a right leg disability in 2010, at which time he reported that he injured his right leg while stationed in Germany.  In support of his claim, the Veteran submitted lay statements from a fellow service member and from his sister.  The fellow service member indicated that he was also involved in the in-service motor vehicle accident and that he remembered the Veteran complaining after the accident that his right side hurt.  The Veteran's sister similarly reported that the Veteran had injured the right side of his body in the car accident, adding that he had had continuous trouble with his knee over the years.

The Veteran was provided with a VA-authorized, contract examination in September 2013, the report of which is located in the Veteran's Virtual VA file.  X-rays taken at that time showed an early spur of the superior anterior patella and questionable slight narrowing of the medial compartment.  The examiner noted a diagnosis of right patellar tendonitis with degenerative disease, and later in examination report noted the MRI report findings.  Regarding the likelihood that the Veteran's current right knee disability is attributable to the Veteran's 1975 motor vehicle accident, the examiner opined that is less likely than not that the current right knee disability is related to the in-service injury.  As rationale for that opinion, the examiner relied on the absence of documented evidence of right knee trauma or symptoms during military service.

Additional private treatment records show that the Veteran was again seen for knee pain in 2014.  The clinician noted a 35 year history of right knee pain, which had gradually worsened during that time.  The private clinician then opined, "Certainly his chronic R knee pain is from injury related to accident while on active duty."

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed right leg disability, to include disability of the right knee.  At the outset, the Board finds that the Veteran is not a credible historian with regard to his assertion that he injured his right leg during the 1975 motor vehicle accident and has suffered right leg symptoms since that time.  The Veteran's STRs contain no indication of any right leg/knee injury and the Veteran himself reported only left shoulder and back pain following the 1975 motor vehicle accident.  STRs dated subsequent to the accident also do not indicate that the Veteran was suffering from any right leg/knee pain.  Moreover, during service and when examined in December 1977, the Veteran reported pain in other joints but not the right knee.

The Board thus finds that the Veteran's credibility in now reporting injury to his right leg in service and continued symptomatology since that time has been undermined and his lay statements in this regard are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In concluding that the Veteran's lay report of having injured his right leg/knee in service is not reliable, the Board is mindful that it "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan, 451 F.3d at 1334-37.  The Board finds, however, that if the Veteran indeed had injured his right leg/knee during the 1975 motor vehicle accident, it would be expected to have been mentioned in his STRs, especially given that the STRs document complaints regarding and injury to the left shoulder and back.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded; Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  Moreover, the Board finds that the contemporaneous statements made to health care providers indicating a lack of right knee complaints are of greater probative weight than the subsequent statements made during the course of an appeal from denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

For similar reasons, the Board finds the lay statements submitted in support of the claim to be outweighed/contradicted by the other evidence of record.  Notably, the fellow service member did not report specifically that the Veteran had injured his right knee in service.  Further, the sister's statement is based on the Veteran's own reports, which the Board has found not credible.

For the following reasons, the Board also finds the private clinician's opinion that the Veteran's current right knee pain is due to the in-service motor vehicle accident is inadequate and less probative than the other medical opinion.  There is no indication that the private physician had access to the Veteran's claims folder or was otherwise able to review the relevant service records, which fail to demonstrate any in-service injury to the right leg/knee, which renders the opinion inadequate to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Further, the private clinician's opinion is based solely on the Veteran's report of chronic knee pain since service, which the Board has found not credible.  The Board cannot disregard these medical opinions solely on the rationale that they are based on a history given by the veteran, see Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006); the Board does not do so here.  Rather, the Board finds that the other facts in record contradict the facts provided by the veteran that formed the basis of the opinion.  See Kowalski, 19 Vet. App. at 179 (citing Reonal v. Brown, 5 Vet. App. 458 (1993)).  See also Coburn, 19 Vet. App. at 432 (citing Kowalski) (reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  Because the private clinician has provided no additional rationale for the opinion attributing the Veteran's current knee pain to service, the Board cannot conclude that the private clinician's opinion is adequate or of greater probative weight than the negative medical opinion discussed below.  Nieves-Rodriguez, 22 Vet. App. at 301 (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").

Further, as noted, the Veteran was provided with a September 2013 VA-authorized examination to determine the likelihood that his claimed right leg/knee disability was related to the in-service motor vehicle accident.  Based on review of the record, and examination of the Veteran, the examiner rendered a negative nexus opinion.  To the extent that the opinion is lacking in detailed rationale, the Board points out that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124. In the instant case, there is no indication that the examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, as the private clinician's opinion has been deemed inadequate to rely upon in this case, there is no contrary, probative opinion for the contract examiner's opinion to be weighed against.  Ultimately, reading the 2013 examination report as a whole and in the context of the evidence of record, the Board finds that it is of at least some probative weight in indicating that the Veteran's right leg/knee disability is unrelated to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner's statement noting the lack of documentation of right knee trauma or symptoms can be read as indicating that had the injury been of the described severity, it would have been documented along with the left shoulder and back injuries.

In addition, to the extent that the Veteran has opined that his current right knee disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his current right knee patellar tendonitis with degenerative disease is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements asserting a medical nexus between his current right knee disability and service are therefore not competent.

The above evidence also reflects that a chronic disease, i.e., arthritis, did not manifest in service or within the one year presumptive period, and was not noted in service.  The provisions of 38 C.F.R. §§ 3.303(b) and 3.307, relating to chronicity and continuity of symptomatology, are therefore not for application.

For the foregoing reasons, the Board finds that weight of the credible and probative evidence is against a finding of service connection for a right leg disability, to include a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not for application.   See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right leg disability, to include a right knee disability, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


